internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi 2-genin-153605-01 date date number info release date index number dear mr this responds to a letter dated date and submitted on behalf of by in that letter requested permission to reelect s_corporation status within five years of the termination prior s election we consider this request to be a request for a for of ruling while the internal_revenue_service strives to be responsive to inquiries on federal tax issues we cannot issue a ruling unless the taxpayer complies with our procedural requirements these are set forth in revproc_2001_1 2001_1_irb_1 in addition a user_fee must accompany the ruling_request in order for the request to be processed the schedule of fees is set forth in appendix a of revproc_2001_1 2001_1_irb_1 although we are unable to issue a ruling at this time we are furnishing the following general information sec_1_1362-5 of the income_tax regulations explains that absent the commissioner’s consent an s_corporation whose election has terminated may not make a new election under sec_1362 of the internal_revenue_code for five taxable years as described in sec_1362 however the commissioner may permit the corporation to make a new election before the five-year period expires the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should consent to a new election the fact that more than percent of the stock in the corporation is owned by persons who did not own any stock in the corporation on the date of termination tends to establish that consent should be granted in the absence of this fact consent ordinarily is denied unless the corporation shows that the event causing termination was not reasonably within the control of the corporation or in control of shareholders having a substantial interest in the corporation and that the event was not part of a plan on the part of the corporation or of such shareholders to terminate the election genin-153605-01 we hope that the above information proves helpful in answering any questions that you may have if you have any further questions please contact at sincerely matthew lay senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries
